DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-16, 18-20, 23 and 24 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see amendment, filed 12/17/2020, with respect to the 35 U.S.C. 112(a) and 112(b) rejections have been fully considered and are persuasive.  The rejections of these claims has been withdrawn. 
	However, newly supplied rejections (35 U.S.C. 112(b) rejections) are presented below. The Examiner notes that if the remaining issues are resolved the claims will be in condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-16, 18-20, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cations".  There is insufficient antecedent basis for this limitation in the claim. Claims 2-16, 18-20, 23 and 24 depend from claim 1 and are indefinite for the same reasons.
Claim 1 recites the limitation "the resulting mixture".  There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 1 recites “contacting and coating the metal surface with an aqueous composition” and later recites “wherein at least one anionic polyelectrolyte and at least one nonionic polyelectrolyte are added to the aqueous composition in an amount”. This language makes it unclear whether the aqueous composition that is applied is the same as or different from the aqueous composition that has had the polyelectrolytes added thereto. It appears applicant intends to claim “wherein the aqueous composition comprises at least one anionic polyelectrolyte and at least one nonionic polyelectrolyte in an amount in the range of 0.01 to 5% by weight, based on the total weight of the aqueous composition” and the Examiner recommends amending the claim in this manner. Claims 2-16, 18-20, 23 and 24 depend from claim 1 and are indefinite for the same reasons.

Claim 23 recites “wherein the substrate was previously unsuccessfully coated by electo-dip coating.” This language is indefinite as it is unclear whether this means that no coating was applied or a coating was applied but was inferior in some manner. The metes and bounds of the claim cannot be ascertained as it is unclear whether the claim actually requires a previous electro-dipped coating to be present or not present on the substrate prior to the process of claim 1 being conducted.

Allowable Subject Matter
2.	Claims 1-16, 18-20, 23 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the process of claim 1 if amended in accordance with Examiner’s suggestion above. In particular, the prior art fails to teach an aqueous coating composition including a combination of all the components of a complex fluoride, an anionic and nonionic polyelectrolyte and the film-forming polymer or inorganic particles in the specific amounts as claimed. Therefore, claim 1 would be allowable over the prior art of record. Claims 2-16, 18-20, 23 and 24 depend from claim 1 and are allowable for the same reasons.

Conclusion
	Claims 1-16, 18-20, 23 and 24 are pending.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/